Cage ee NRO Ga 16-2de4 POE Gert SO°SHMatog7#9—24 OfHage 1 of 1

 

 

L NES ENOFF & pe oe 7 Baba FE Trapasso a * Byler
BAG ma ndrew |, Miltenberg lana R. Warshow Sentor Litigation
BoP. ¢ I 1 : ss ae
E MILTEN BERG, MW —_——_. Gabriclic M. Vinci Counsel
E Sew York | Bostun Siuart Bernstein Kara L. Gorycki
/ Tara J, Davis Cindy A. Singh
ATTORNEYS AT LAW Kristen E. Mohr
nmiplaw.com Nicholas E. Lewis
Adrienne 1D. Levy
Ryaan Nizam Jeffrey S. Berkowitz
Regina M, Federico Rebecca C. Nunberg
Amy Zamir Counsel
Marybeth Syder
Title IX Consultant
LETTER MOTION

August 12, 2021
VIA ECF
The Honorable Lewis A. Kaplan
United States District Court
Southern District of New York
Daniel Patrick Moynihan Unites States Courthouse
500 Pear! Street
New York, New York 10007

Re: Doe v. Columbia University, No. 1:20-cv-05019 (LAK)
Dear Judge Kaplan:

The undersigned represents Plaintiff John Doe in the above-referenced action. Yesterday,
I filed what was intended to be a ictter motion stating at the conclusion of the letter: “Plaintiff
respectfully moves that the Court direct the parties to propose a litigation schedule to be so ordered
by the Court subject to any alterations that the Court deems proper.” (ECF 35.) Thereafter,
yesterday, counsel for Defendant Columbia filed a letter questioning whether I had intended to
make amotion. (ECF 57.) Given the language in my letter, I don’t know why there was a question
about it,

As stated in my letter yesterday, the Stipulation and [Proposed] Order (ECF 49), which has
now so ordered by the Court (ECF 56), contained “Whereas” clauses reflecting the parties’
disagreement about starting discovery in this case. Plaintiffs position is that Defendant had the
benefit of a stay pending the motion to dismiss that your Honor has denied as moot given the filing
of the Amended Complaint (ECF 49) and that the fact Defendant intends to make a second motion
to dismiss, this time against the Amended Complaint, does not warrant a second stay being entered.

Respectfully submitted,
NESENOFF & MILTENBERG LLP

By: Philip I, Baylor

Philip A. Byler, Esq.

Leh a tS Dew (

SO ORDERED

cc: Roberta Kaplan, Esq.
Gabrielle Tenzer, Esq.

 

Lrrw
LEWIS/A. KAPLAN, USD]

Sf 13/51

 
